Citation Nr: 0615302	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-41 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
August 1988, which included combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

FINDING OF FACT

Bilateral hearing loss is not shown by competent medical 
evidence to be related to service, and a compensably 
disabling sensorineural hearing loss was not manifested 
within one year of retirement from active duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103(A), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  In this 
case, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Background

The veteran was on active duty from July 1969 through August 
1988.  The veteran served in Vietnam and thereafter as a 
helicopter pilot.  Since his retirement from the Army in 
1988, the veteran has worked as an emergency medical services 
helicopter pilot.

The veteran is service connected for residuals of a 
perforated right ear drum.

A review of the service medical records reveals no complaints 
or findings pertaining to a hearing loss.  The veteran's 
entrance and May 1988 retirement physical examination show 
hearing test results that were within normal limits for VA 
compensation purposes under the provisions of 38 C.F.R. 
§ 3.385.

A December 1988 VA examination revealed no evidence of a 
haring loss.

Between 1988 and 1999 there are no medical records which 
indicate any complaints or evidence relating a hearing loss 
to service.

From 1999 to 2003, in audiometric screening questionnaires 
for his job with a helicopter evacuation company, the veteran 
reported he was having no trouble hearing.  In completing his 
2004 questionnaire the veteran reported that he had a left 
ear hearing loss.

A May 2004 VA exam revealed that right ear hearing was within 
normal limits for VA compensation purposes.  The left ear 
showed a mild to moderate sensorineural hearing loss.  A 
review of annual private studies showed a mild hearing loss 
in the left ear beginning in 2000:  The pure tone thresholds, 
in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
30
30
25
40
50

Speech audiometry revealed a speech recognition ability of 96 
percent in the left ear, and 100 percent in the right ear.

In an October 2004 VA addendum a doctor of audiology stated 
it was not likely the appellant's hearing loss was related to 
active military service since a left ear hearing loss was 
first identified in 2000.

An October 2004 letter from Peter A. Wallenborn, M.D., of the 
W.N.C. Ear, Nose, and Throat Clinic, noted that a left 
sensorineural hearing loss had been nonprogressive for years.  
Dr. Wallenborn provided treatment reports for the period from 
September 2003 through October 2004.  In his October 2004 
letter Dr. Wallenborn offered no opinion as to the etiology 
of any hearing loss.  

A March 2005 VA appointment report indicates that only two 
appointment were made with audiology between December 1988 
and March 2004.  The appointments were scheduled in January 
and March 2004.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, while performing active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran meets the requirements for impaired left ear hearing.

In this case, a hearing loss for VA purposes was not 
clinically demonstrated in-service, and no competent evidence 
has been submitted linking a current hearing loss to service.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a compensably 
disabling sensorineural hearing loss within the first post-
service year.  Indeed, a right ear hearing loss has never 
been shown post service, and a left ear hearing loss was not 
demonstrated prior to 2000.  Hence, at best, the evidence 
shows a considerable length of time between the veteran's 
separation from service and his initial diagnosis of a left 
ear hearing loss.  Given the length of time between the 
veteran's retirement from active duty and the diagnosis of a 
left ear hearing loss, the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

Finally, none of the competent medical evidence of record 
indicates that the veteran's current claimed hearing loss 
disability is related to in-service noise exposure.  While 
the veteran spent his long military career flying 
helicopters, no competent evidence links a current disorder 
to service.  Hence, the Board concludes that the 
preponderance of the evidence is against finding a link 
between any current hearing loss and the appellant's active 
duty service.  Consequently, the claim of entitlement to 
service connection for hearing loss must be denied.  

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


